Hayne, C.
The plaintiff was nonsuited at the trial. He took no exception to the ruling, and the statement does not specify it as error.
An error in granting a nonsuit is an error in law, and should be excepted to and specified as such. (Donahue v. Gallavan, 43 Cal. 576; Cravens v. Dewey, 13 Cal. 42.) It cannot be reviewed on the ground that the evidence is insufficient to sustain the decision. This is a ground for the review of questions of fact, not of law.
There was no error in the ruling on the plaintiff’s offer to prove what was intended by the bill of sale, or what was included in it. Such evidence was not admissible to contradict or add to the writing. And if it be said that the object was to show the situation of the property so as to explain the writing, the answer is, that the offer was too vague, and the ruling was proper on that ground alone. (Smith v. East Branch Co., 54 Cal. 164.)
We therefore advise that the order denying a new trial be affirmed.
Belcher, C. C., and Foote, C., concurred.
*461The Court.— For the reasons given in the foregoing > opinion, the order denying a new trial is affirmed.